DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 15964742, filed 04/27/2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-13, 15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0199837) hereinafter “Hung” in view of Siew et al. (US 2018/0096934) hereinafter “Siew” and Deniz (US 2014/0361375) hereinafter “Deniz” and in further view of Li et al. (US 2014/0103404) hereinafter “Li”.
Regarding claim 1, Fig. 11 of Hung teaches a field effect device structure, comprising:  a gate structure (Item 108); a gate spacer layer (Item 124) formed on a sidewall of the gate structure (Item 108); and a gate contact structure (Item 182) formed over the gate structure (Item 108).
Hung does not explicitly teach where the field effect device is a fin field effect device nor where the gate structure is formed over a fin structure.
Fig. 10A-10C of Siew teaches a field effect transistor being a fin field effect transistor (Paragraph 0003), where a gate structure (Item 140)  is formed over a fin structure (Item 105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  the field effect transistor of Hung be a fin field effect transistor such that the gate structure is formed over a fin structure because finfet devices have a three-dimensional channel structure which overcomes the limitations of a planar field effect transistor (Siew Paragraph 0003).
Hung does not teach a first isolation layer surrounding the gate contact structure. 
Fig. 5 of Deniz teaches a field effect device where a contact structure (Item 130) is surrounded by an isolation layer (Item 124). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first isolation layer surrounding the gate contact structure because the first isolation layer facilitates reducing Schottky barrier of a transistor and increasing the conduction of electrons from the subsequently deposited conductive layer to an active region of the transistor which ultimately improves performance of the transistor (Deniz paragraph 0031).
Hung does not teach wherein a bottom surface of the first isolation layer is lower than a top surface of the gate spacer layer.
Fig. 11 of Li teaches a field effect device where a gate contact structure (Item 44L) and a dielectric isolation layer (Item 62A) are present, where the gate contact structure (Item 44L) extends below a topmost surface of the dielectric isolation layer (Item 62A) and a bottom surface of the dielectric isolation layer (Item 62A) is lower than a top surface of a gate spacer layer (Item 51A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate contact structure of Hung extend below a top most surface of the gate spacer layer and have a bottom surface of the first isolation layer taught by a combination of Hung and Deniz be lower than a top surface of the gate spacer layer because the dielectric isolation layer constitutes an inner dielectric spacer (Li Paragraph 0056) which electric insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065). 
Regarding claim 2, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above. 
Hung further teaches where the gate structure (Item 108) comprises a work function layer (Paragraph 0013).
Hung does not teach where the first isolation layer is directly over the work function layer.
Fig. 11 of Li teaches where a dielectric isolation layer (Item 62A) is directly over a work function layer (Item 138A) of a gate structure.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer directly over the work function layer because the dielectric isolation layer constitutes an inner dielectric layer (Li Paragraph 0056) which electrically insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065) and further isolates the gate contact structure to only contact the gate electrode layer which may have a lower electrical resistance than the work function layer.
Regarding claim 3, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above except where a sidewall of the work function layer is aligned with a sidewall of the first isolation layer.
Fig. 11 of Li teaches where a sidewall of a work function layer (Item 138A) is aligned with a sidewall of the first isolation layer (Item 62A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a sidewall of the work function layer is aligned with a sidewall of the first isolation layer because the dielectric isolation layer constitutes an inner dielectric layer (Li Paragraph 0056) which electrically insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065) and further isolates the gate contact structure to only contact the gate electrode layer which may have a lower electrical resistance than the work function layer while allowing for a gate dielectric layer to be deposited uniformly along the work function layer and the first isolation layer.
Regarding claim 4, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above. 
Hung further teaches where the gate structure (Item 108) comprises a gate dielectric layer (Item 116).
Hung does not teach where  the first isolation layer is in direct contact with the gate dielectric layer.
Fig. 11 of Li teaches where the dielectric isolation layer (Item 62A) is in direct contact with the gate dielectric layer (Item 32A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer in direct contact with the gate dielectric layer because the dielectric isolation layer constitutes an inner dielectric spacer (Li Paragraph 0056) which, in combination with the gate dielectric layer, electrically insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065).
Regarding claim 5, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung does not teach where the first isolation layer is made of high-k dielectric material.
Deniz further teaches where an isolation layer (Item 124) surrounding a conductive plug (Combination of Items 126 and 128) is a high-k material such as aluminum oxide, zirconium oxide or titanium oxide (Paragraph 0021). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer be made of high-k dielectric material because these materials are known to facilitate reducing Schottky barrier  of a transistor and increasing the conduction of electrons from the subsequently deposited conductive layers to an active region of the transistor which ultimately improves performance of the transistor (Deniz Paragraph 0031). 
Regarding claim 6, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung further teaches where the device further comprises: a S/D contact structure (Item 176) formed adjacent to the gate structure (Item 108); an S/D conductive plug (Item 180) formed over the S/D contact structure (Item 176). 
Hung does not teach a second isolation layer surrounding the S/D conductive plug.
Fig. 5 of Deniz teaches a field effect device where a contact structure (Item 130) is surrounded by an isolation layer (Item 124). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a second isolation layer surrounding the S/D conductive plug because the second isolation layer facilitates reducing Schottky barrier of a transistor and increasing the conduction of electrons from the subsequently deposited conductive layer to an active region of the transistor which ultimately improves performance of the transistor (Deniz paragraph 0031).
 Hung does not teach where a height of the first isolation layer is greater than a height of the second isolation layer.
However, when the isolation layer taught by Deniz is included to surround the S/D contact plug and gate contact structure, respectively, as stated above the height of the first isolation layer will be greater than a height of the second isolation layer. 
Regarding claim 7, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung does not teach where a bottom surface of the second isolation layer is higher than the bottom surface of the first isolation layer.
However, Hung further teaches where the bottom surface of the S/D conductive plug (Item 180) is higher than the bottom of the gate contact structure (Item 182).
Therefore, when the isolation layer taught by Deniz is included in the first isolation layer and the second isolation layer of hung, as stated above, a bottom surface of the second isolation layer will be higher than the bottom surface of the first isolation layer. 
Regarding claim 8, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung further teaches a dielectric layer (Item 130) over (a side surface of) the gate structure (Item 108) and where the dielectric layer (Item 130) is an ultra low-k material (Paragraph 0013).
When the first isolation layer of Deniz is included in the structure of Hung, as stated above, the first isolation layer will be through the dielectric layer (Item 130).
Hung does not teach where a dielectric constant of the dielectric layer is smaller than a dielectric constant of the first isolation layer. 
Deniz further teaches where an isolation layer (Item 124) surrounding a conductive plug (Combination of Items 126 and 128) is a high-k material such as aluminum oxide, zirconium oxide or titanium oxide (Paragraph 0021).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer be made of high-k dielectric material because these materials are known to facilitate reducing Schottky barrier  of a transistor and increasing the conduction of electrons from the subsequently deposited conductive layers to an active region of the transistor which ultimately improves performance of the transistor (Deniz Paragraph 0031). 
When a high-k dielectric material, as taught by Deniz is used for the first isolation layer, the dielectric constant of the dielectric layer (ultra low-k material as taught by Hung) will be smaller than a dielectric constant of the first isolation layer.
Regarding claim 10, Fig. 11 of Hung teaches a field effect transistor device structure, comprising: a gate structure (Item 108), wherein the gate structure (Item 108) comprises a gate dielectric layer (Item 116); a gate a contact structure (Item 182).
Hung does not teach where the field effect transistor device structure is a fin field effect transistor device structure.
Fig. 10A-10C of Siew teaches a field effect transistor being a fin field effect transistor (Paragraph 0003), where a gate structure (Item 140)  is formed over a fin structure (Item 105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  the field effect transistor of Hung be a fin field effect transistor such that the gate structure is formed over a fin structure because finfet devices have a three-dimensional channel structure which overcomes the limitations of a planar field effect transistor (Siew Paragraph 0003).
Hung does not teach a first isolation layer surrounding the gate contact structure. 
Fig. 5 of Deniz teaches a field effect device where a contact structure (Item 130) is surrounded by an isolation layer (Item 124). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first isolation layer surrounding the gate contact structure because the first isolation layer facilitates reducing Schottky barrier of a transistor and increasing the conduction of electrons from the subsequently deposited conductive layer to an active region of the transistor which ultimately improves performance of the transistor (Deniz paragraph 0031).
Hung does not teach wherein the first isolation layer is in direct contact with the gate dielectric layer.
Fig. 11 of Li teaches a field effect device where a gate contact structure (Item 44L) and a dielectric isolation layer (Item 62A) are present, where the dielectric isolation layer (Item 62A) is in direct contact with a gate dielectric layer (Item 32A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer be in direct contact with the gate dielectric layer because the dielectric isolation layer constitutes an inner dielectric spacer (Li Paragraph 0056) which electric insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065).
Regarding claim 11, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung further teaches  where the structure further comprises a first dielectric layer (Item 130)  over (a side surface of) the gate structure (Item 108); and a second dielectric layer (Item 178) over the first dielectric layer (Item 132), where (when Hung is combined with Deniz as stated in the rejection of claim 10 above) the first isolation layer is through the first dielectric layer, and the second dielectric layer.
Hung does not teach where the structure further comprises an etching stop layer over the first dielectric layer nor where the first isolation layer is through the etching stop layer.
Siew further teaches a first dielectric layer (Item 164) over a gate structure (Item 140), an etching stop layer (Item 174) over the first dielectric layer (Item 164) and a second dielectric layer (Item 166) over the etching stop layer (Item 174), where the top surface of the etching stop layer (Item 174) is higher than a bottom most surface of a gate contact structure (Item 180B) and lower than a top surface of a S/D conductive plug (Item 190A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention top include the etching stop layer of Siew over the first dielectric layer of Hung such that the second dielectric layer of Hung is over the etching stop layer such that the first isolation layer is through the etching stop layer because the etch stop layer is used during a formation process in the formation of conductive vias (Siew Paragraph 0049).
Regarding claim 12, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung further teaches a first dielectric layer (Item 130) over (a side surface of) the gate structure (Item 108) and where the first dielectric layer (Item 130) is an ultra low-k material (Paragraph 0013).
Hung does not teach where a dielectric constant of the first dielectric layer is smaller than a dielectric constant of the first isolation layer. 
Deniz further teaches where an isolation layer (Item 124) surrounding a conductive plug (Combination of Items 126 and 128) is a high-k material such as aluminum oxide, zirconium oxide or titanium oxide (Paragraph 0021).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer be made of high-k dielectric material because these materials are known to facilitate reducing Schottky barrier  of a transistor and increasing the conduction of electrons from the subsequently deposited conductive layers to an active region of the transistor which ultimately improves performance of the transistor (Deniz Paragraph 0031). 
When a high-k dielectric material, as taught by Deniz is used for the first isolation layer, the dielectric constant of the dielectric layer (ultra low-k material as taught by Hung) will be smaller than a dielectric constant of the first isolation layer.
Regarding claim 13, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung further teaches where the gate structure (Item 108) further comprises a gate electrode layer (Item 120).
Hung does not teach an interface between the first isolation layer and the gate electrode layer is lower than a top surface of the gate dielectric layer.
Fig. 11 of Li teaches where an interface between a dielectric isolation later (Item 62A) and a gate electrode (Combination of Items 40A and 138A) is lower than a top surface of the gate dielectric layer (Item 32A).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have an interface between the first isolation layer and the gate electrode layer is lower than a top surface of the gate dielectric layer because the first isolation layer constitutes an inner dielectric spacer (Li Paragraph 0056) which electric insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065). 
Regarding claim 15, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above.
Hung further teaches where the gate structure (Item 108) further comprises a work function layer (Paragraph 0013).
Hung does not teach where the first isolation layer is directly over the work function layer.
Fig. 11 of Li teaches where a dielectric isolation later (Item 62A) is directly over a work function layer (Item 138A) of a gate structure (Combination of Items 40A, 138A and 32A).
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to have the first isolation layer be directly over the work function layer because the first isolation layer constitutes an inner dielectric spacer (Li Paragraph 0056) which electric insulates the gate structure from other conductive materials in the device (Li Paragraph 0065). 
Regarding claim 17, the combination of Hung, Siew and Deniz teaches all of the elements of the claimed invention as stated below.
Hung further teaches  where the structure further comprises a first dielectric layer (Item 130)  over (a side surface of) the gate structure (Item 108); and a second dielectric layer (Item 178) over the first dielectric layer (Item 132).
Hung does not teach where the structure further comprises an etching stop layer over the first dielectric layer
Siew further teaches a first dielectric layer (Item 164) over a gate structure (Item 140), an etching stop layer (Item 174) over the first dielectric layer (Item 164) and a second dielectric layer (Item 166) over the etching stop layer (Item 174), where the top surface of the etching stop layer (Item 174) is higher than a bottom most surface of a gate contact structure (Item 180B) and lower than a top surface of a S/D conductive plug (Item 190A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention top include the etching stop layer of Siew over the first dielectric layer of Hung such that the second dielectric layer of Hung is over the etching stop layer such that the first isolation layer is through the etching stop layer because the etch stop layer is used during a formation process in the formation of conductive vias (Siew Paragraph 0049).
Hung further teaches where, when the dielectric isolation layer of Deniz is included in the structure of Hung, the first isolation layer will extend from a top surface of the second dielectric layer.
Hung does not teach where the first isolation layer will extend to a position which is lower than a bottom surface of the first dielectric layer.
Fig. 11 of Li teaches a field effect device where a gate contact structure (Item 44L) and a dielectric isolation layer (Item 62A) are present, where the gate contact structure (Item 44L) extends below a topmost surface of the dielectric isolation layer (Item 62A) and a bottom surface of the dielectric isolation layer (Item 62A) is lower than a top surface of a gate spacer layer (Item 51A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gate contact structure of Hung extend below a top most surface of the gate spacer layer such that the first isolation layer will extend to a position which is lower than a bottom surface of the first dielectric layer because the dielectric isolation layer constitutes an inner dielectric spacer (Li Paragraph 0056) which electric insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065). 
Regarding claim 18, Hung does not teach where a bottom surface of the second isolation layer is higher than a bottom surface of the first isolation layer and lower than a top surface of the etching stop layer. However, when the etching stop layer of Siew and the isolation layers of Deniz are included in the structure of Hung as stated above, a bottom surface of the second isolation layer will be higher than a bottom surface of the first isolation layer and lower than a top surface of the etching stop layer.
Regarding claim 20, the combination of Hung, Siew and Deniz teaches all of the elements of the claimed invention as stated above.
Hung further teaches where the gate structure (Item 108) comprises a work function layer (Paragraph 0013) and a gate electrode layer (Item 120).
Hung does not teach where a bottom surface of the first isolation layer is in direct contact with a top surface of the work function layer and a top surface of the gate electrode layer.
Fig. 11 of Li teaches where a bottom surface of a dielectric isolation layer (Item 62A) is in direct contact with a top surface of a work function layer (Item 138A) and a gate electrode layer (Item 40A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a bottom surface of the first isolation layer is in direct contact with a top surface of the work function layer and a top surface of the gate electrode layer because the dielectric isolation layer constitutes an inner dielectric layer (Li Paragraph 0056) which electrically insulates the gate contact structure from other conductive materials in the device (Li Paragraph 0065) and further isolates the gate contact structure to only contact the gate electrode layer which may have a lower electrical resistance than the work function layer.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0199837) hereinafter “Hung” in view of Siew et al. (US 2018/0096934) hereinafter “Siew” and in further view of Deniz (US 2014/0361375) hereinafter “Deniz”.
Regarding claim 16, Fig. 11 of Hung teaches a field effect device structure, comprising:  a gate structure (Item 108); a gate contact structure (Item 182) formed over the gate structure (Item 108); a source/drain (S/D) contact structure (Item 176) formed adjacent to the gate structure (Item 108); and an S/D conductive plug (Item 180) formed over the S/D contact structure (Item 176).
Hung does not explicitly teach where the field effect device is a fin field effect device nor where the gate structure is formed over a fin structure.
Fig. 10A-10C of Siew teaches a field effect transistor being a fin field effect transistor (Paragraph 0003), where a gate structure (Item 140)  is formed over a fin structure (Item 105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  the field effect transistor of Hung be a fin field effect transistor such that the gate structure is formed over a fin structure because finfet devices have a three-dimensional channel structure which overcomes the limitations of a planar field effect transistor (Siew Paragraph 0003).
Hung does not teach a first isolation layer surrounding the gate contact structure nor a second isolation layer surrounding the S/D contact structure. 
Fig. 5 of Deniz teaches a field effect device where a contact structure (Item 130) is surrounded by an isolation layer (Item 124). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a first isolation layer surrounding the gate contact structure and a second isolation layer surrounding the S/D contact structure because the first isolation layer and the S/D contact structure, respectively, facilitate reducing Schottky barrier of a transistor and increasing the conduction of electrons from the subsequently deposited conductive layer to an active region of the transistor which ultimately improves performance of the transistor (Deniz paragraph 0031).
When the first isolation and the second isolation taught by Deniz are included in Hung as stated above the height of the first isolation layer will be greater than a height of the second isolation layer.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0199837) hereinafter “Hung” in view of Siew et al. (US 2018/0096934) hereinafter “Siew”, Deniz (US 2014/0361375) hereinafter “Deniz” and Li et al. (US 2014/0103404) hereinafter “Li” and in further view of Tsai et al. (US 2013/0049219) hereinafter “Tsai”.
Regarding claim 9, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above except where the first isolation layer has a sloped sidewall relating to a top surface of the gate structure.
Tsai teaches a contact plug (Combination of Items 503 and 501) and an isolation layer (Item 301) surrounding the contact plug (Combination of Items 503 and 501) where the isolation layer (Item 301) has a sloped sidewall relating to a top surface of a source/drain structure (Item 110). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer has a sloped sidewall relating to a top surface of the gate structure because the sloped isolation sidewall may be utilized to absorb damage from further processing so that the sidewalls of the contact openings are not damaged and the contact openings are not expanded beyond the critical dimension (Tsai Paragraph 0034).
Regarding claim 14, the combination of Hung, Siew, Deniz and Li teaches all of the elements of the claimed invention as stated above except where the first isolation layer has a sloped sidewall relating to a top surface of the gate structure.
Tsai teaches a contact plug (Combination of Items 503 and 501) and an isolation layer (Item 301) surrounding the contact plug (Combination of Items 503 and 501) where the isolation layer (Item 301) has a sloped sidewall relating to a top surface of a source/drain structure (Item 110). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer has a sloped sidewall relating to a top surface of the gate structure because the sloped isolation sidewall may be utilized to absorb damage from further processing so that the sidewalls of the contact openings are not damaged and the contact openings are not expanded beyond the critical dimension (Tsai Paragraph 0034).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hung et al. (US 2014/0199837) hereinafter “Hung” in view of Siew et al. (US 2018/0096934) hereinafter “Siew” and Deniz (US 2014/0361375) hereinafter “Deniz” and in further view of Tsai et al. (US 2013/0049219) hereinafter “Tsai”.
Regarding claim 19, the combination of Hung, Siew and Deniz teaches all of the elements of the claimed invention as stated above except where the first isolation layer has a sloped sidewall relating to a top surface of the gate structure.
Tsai teaches a contact plug (Combination of Items 503 and 501) and an isolation layer (Item 301) surrounding the contact plug (Combination of Items 503 and 501) where the isolation layer (Item 301) has a sloped sidewall relating to a top surface of a source/drain structure (Item 110). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first isolation layer has a sloped sidewall relating to a top surface of the gate structure because the sloped isolation sidewall may be utilized to absorb damage from further processing so that the sidewalls of the contact openings are not damaged and the contact openings are not expanded beyond the critical dimension (Tsai Paragraph 0034).
Alternatively, Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2014/0103404) hereinafter “Li” in view of Siew et al. (US 2018/0096934) hereinafter “Siew”.
Regarding claim 10, Fig. 11 of Li teaches a field effect transistor device structure (Paragraph 0023), comprising: a gate structure (Combination of Items 40A, 138A and 32A), where the gate structure comprises a gate dielectric layer (Item 32A); a gate contact structure (Item 44L) formed over the gate structure (Combination of Items 40A, 138A and 32A); and a first isolation layer (Item 62A) surrounding the gate contact structure (Item 44L), wherein the first isolation layer (Item 62A) is in direct contact with the gate dielectric layer (Item 32A). 
Li does not teach where the field effect transistor device structure is a fin field effect transistor device structure.
Fig. 10A-10C of Siew teaches a field effect transistor being a fin field effect transistor (Paragraph 0003), where a gate structure (Item 140)  is formed over a fin structure (Item 105).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have  the field effect transistor of Li be a fin field effect transistor such that the gate structure is formed over a fin structure because finfet devices have a three-dimensional channel structure which overcomes the limitations of a planar field effect transistor (Siew Paragraph 0003).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187. The examiner can normally be reached 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891